PETERSON, Judge,
(dissenting).
I respectfully dissent because I believe our decision in this case is controlled by this court’s decision in In re Welfare of S.C.C., 452 N.W.2d 490 (Minn.App.1990). In S.C.C., a driver whose license had been suspended satisfied all of the requirements for reinstatement of the license, but drove before he was notified that his license was reinstated. Id. at 491. The driver believed his license was suspended until he received notice of reinstatement. Id. The trial court found the driver guilty of operating a motor vehicle in violation of Minn.Stat. § 171.24 and this court reversed, stating:
The law, not appellant’s “knowledge,” determined the validity of his license. Therefore, we must decide whether a driver’s license suspended for a stated period is automatically reinstated at the expiration of that period if the reinstatement requirements are met. Appellant argues that it is and that whether he understood the law is irrelevant.
We agree that appellant’s state of mind is irrelevant. In State v. Coady, 412 N.W.2d 39, 41 (Minn.App.1987), pet. for rev. denied (Minn. Nov. 6, 1987), the court stated:
The offense of driving after revocation requires only that the defendant be shown to have driven an automobile, on a public highway, while his license was under revocation. The 1984 amendment removed the requirement *65that the violation be “wilful.” 1984 Minn.Laws ch. 622, 17.
(Citations omitted.) Since willfulness is no longer required for a violation of the statute, the issue is not what appellant knew or believed on May 2, but what he did. Unless appellant’s license was actually suspended on May 2, he did not violate the statute.

Id.

Similarly, in this case, it does not matter whether Larson thought the renewal notice reminder had some effect on the status of his driver’s license. The record shows the state proved all of the elements necessary to establish the offense of driving after revocation: (1) Larson was given notice of the revocation of his license; (2) his license was revoked on the date of the offense; and (3) Larson drove without a valid license. See 10A Minnesota Practice, CRIMJIG 29.25 (1990) (listing elements of offense). It is not a defense that Larson believed his license had been reinstated even if he demonstrates his belief was reasonable. See S.C.C., 452 N.W.2d at 492. The license renewal notice Larson received had no effect on the status of his license. It only affected his belief about the status of his license. Because Larson’s belief was irrelevant, the notice was irrelevant.
While Larson had a right to present a defense, that right must have been exercised in accordance with the rules of evidence. State v. Buchanan, 431 N.W.2d 542, 550-51 (Minn.1988). Only relevant evidence is admissible. Minn.R.Evid. 402. As the license renewal evidence was irrelevant, Larson had no right to introduce it and the trial court properly prevented him from doing so.